UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
Juanishia Lee,                            )
                                          )
       Plaintiff,                         )
                                          )
               v.                         )                                Case No. 1:15-cv-01802 (APM)
                                          )
District of Columbia,                     )
                                          )
       Defendant.                         )
_________________________________________ )

                                          MEMORANDUM OPINION

           In this matter brought under the Individuals with Disabilities Act (“IDEA”), the Hearing

Officer determined that Defendant District of Columbia denied Plaintiff Juanishia Lee’s son,

J.K., a Free Appropriate Public Education (“FAPE”) for the 2014-2015 school year. Admin. R.,
                                                                                             1
Part I, ECF No. 9, Ex. 1, ECF No. 9-1 [hereinafter ECF No. 9-1], at 18–21.                       The Hearing

Officer, however, declined to award J.K. any compensatory education because Plaintiff “did not

offer any evidence at the due process hearing of ‘the type and quantum of compensatory

education’ needed to place [J.K.] ‘in the same position he would have occupied but for the [ ]

violations of the IDEA.’” Id. at 24–25.

           After briefing cross-motions for summary judgment, the parties now agree that this

matter should be remanded to the Hearing Officer to fashion an appropriate award of

compensatory education. See Compl., ECF No. 1, at 7 (seeking as a remedy a remand to award

compensatory education); Pl.’s Mot. for Summ. J., ECF No. 11, Mem. in Supp., ECF No. 11-1,

at 1–2; Def.’s Cross-Mot. for Summ. J., ECF No. 13, at 8–9 (not objecting to a remand). Despite

this fundamental agreement, the parties nevertheless differ on how the Hearing Officer should
1
    All page citations are to the original pagination of the Administrative Record.
proceed on remand. Plaintiff emphasizes that the “burden to craft an appropriate compensatory

education award falls on the hearing officer,” Pl.’s Reply, ECF No. 14, at 4, while Defendant

insists that Plaintiff must come forward with “sufficient evidence to support an award of

compensatory education,” which she previously failed to do, Def.’s Reply, ECF No. 16.

       The court finds the parties’ disagreement perplexing, when case law provides clear

markers for how to proceed on remand. The objective of an award of compensatory education is

“to put a student . . . in the position he would be in absent the FAPE denial.” B.D. v. District of

Columbia, 817 F.3d 792, 798 (D.C. Cir. 2016). Compensating for such past violations requires a

hearing officer to “rely on individualized assessments” after a “fact-specific” inquiry. Reid ex

rel. Reid v. District of Columbia, 401 F.3d 516, 524 (D.C. Cir. 2005).

       This focus on the student’s individualized needs means that a hearing officer cannot deny

a compensatory education award simply because she is left wanting for more evidence. “Once a

plaintiff has established that she is entitled to an award, simply refusing to grant one clashes with

Reid, which sought to eliminate ‘cookie-cutter’ awards in favor of a ‘qualitative focus on

individual needs’ of disabled students.” Stanton ex rel. K.T. v. District of Columbia, 680 F.

Supp. 2d 201, 207 (D.D.C. 2010) (quoting Reid, 401 F.3d at 524, 527). “Choosing instead to

award plaintiff nothing does not represent the ‘qualitative focus’ on [the student’s] ‘individual

needs’ that Reid requires.” Id. (applying Reid, 401 F.3d 516). In short, a hearing officer “cannot

simply ‘reject[ ] any award of compensatory education services[.]’” Id. (quoting Brown v.

District of Columbia, 568 F. Supp. 2d 44, 54 (D.D.C. 2008)).

       A hearing officer who finds that she needs more information to make the required

individualized assessment has at least two options. She can provide the parties additional time to




                                                 2
supplement the record. See id.2 Or, as the Court of Appeals emphasized in B.D., she can order

additional assessments as needed. See 817 F.3d at 800 (stating that “the district court or Hearing

Officer should not hesitate to order” further assessments as needed). At bottom, the hearing

officer must ascertain what information she needs to make the individualized assessment

required under Reid and B.D., and she possesses “broad discretion” under the IDEA’s remedial

provisions to obtain such information and to craft appropriate relief. See Reid, 401 F. 3d at 523.

         Accordingly, this matter is remanded to the Office of Dispute Resolution in the District

of Columbia’s Office of the State Superintendent of Education for further proceedings consistent

with this Memorandum Opinion. A separate Order accompanies this Memorandum Opinion.




Dated: January 3, 2017                                         Amit P. Mehta
                                                               United States District




2
  In this case, the Hearing Officer concluded that the relevant regulations precluded him from reopening the hearing
to take additional evidence. ECF No. 9-1, at 25. The Hearing Officer instead denied the compensatory award
“without prejudice to the parent’s right to institute a new proceeding to seek compensatory education.” Id. Plaintiff
has not challenged that determination. Nor is it clear on this record why Plaintiff did not take up the Hearing
Officer’s invitation to file a new proceeding instead of filing an action in federal court.

                                                         3